Exhibit 10.4

RIGNET, INC.

2010 OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

RigNet, Inc., a Delaware corporation (the “Company”), has granted an option (the
“Option”) to purchase shares of the Company’s common stock, $0.001 par value
(the “Stock”), to the individual whose name is set forth below on the “Name of
Optionee” line (“Optionee”). The terms and conditions of the Option are set
forth in this Nonqualified Stock Option Award Agreement, including the
additional terms and conditions attached hereto (this “Agreement”), and in the
RigNet, Inc. 2010 Omnibus Incentive Plan (the “Plan”), the terms of which are
incorporated by reference herein in their entirety. Any term used in this
Agreement that is not specifically defined herein shall have the meaning
specified in the Plan.

Grant Date:             , 20    

Name of Optionee:                     

Optionee’s Employee Identification Number:                     

Number of Shares of the Stock Covered by the Option:                     

Option Price per Share of Stock: $            

By signing this Agreement, you agree to, and agree to be bound by, all of the
terms and conditions described in this Agreement, including the additional terms
and conditions attached hereto, and in the Plan, a copy of which has been
previously made available to you. You acknowledge that you have had an
opportunity to carefully reviewed the Plan, and agree that the terms of the Plan
will control in the event any provision of this Agreement is inconsistent with
the terms of the Plan.

 

Optionee:   

 

   (Optionee’s Signature) Optionee’s Address:   

 

  

 

 

RIGNET, INC.

 

Name:  

 

Title:  

 

Attachment

THIS AGREEMENT IS NOT A STOCK CERTIFICATE OR A NEGOTIABLE INSTRUMENT



--------------------------------------------------------------------------------

RIGNET, INC.

2010 OMNIBUS INCENTIVE PLAN

ADDITIONAL TERMS AND CONDITIONS FOR

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

1. Grant of Option. Subject to the terms of the Plan and this Agreement, on the
Grant Date set forth on the first page of this Agreement (the “Grant Date”), the
Company granted to Optionee the Option to purchase that number of shares of the
Stock, at the Option Price per Share of Stock set forth on the first page of
this Agreement (the “Option Price”), subject to adjustment as provided in the
Plan.

2. Type of Option. The Option is a nonqualified stock option which is not
intended to be governed by section 422 of the Code and will be interpreted
accordingly.

3. Optionee’s Agreement. In accepting the Option, Optionee accepts and agrees to
be bound by all the terms and conditions of the Plan which pertain to
nonqualified stock options granted under the Plan.

4. Vesting of Option.

(a) Subject to the provisions of the Plan and the provision of this Agreement
(including the requirement in Section 6 that Optionee continue to be employed by
the Company on the dates set forth below), the Option will be exercisable in
accordance with the following schedule:

(i) on the first anniversary of the Grant Date the Option will vest with respect
to, and may be exercised for up to, one-fourth (1/4th) of the total number of
shares of the Stock covered by the Option as set forth on the first page of this
Agreement (the “Option Shares”);

(ii) on each succeeding anniversary of the Grant Date the Option will vest with
respect to, and may be exercised for up to, an additional one-fourth (1/4th) of
the Option Shares so that on the fourth anniversary of the Grant Date the Option
shall be fully vested and exercisable in full; and

(iii) to the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.

(b) If (i) a “change of control event,” as defined in the Treasury Regulations
issued under Section 409A of the Code occurs with respect to the Company (a
“Change of Control”), (ii) the acquirer or successor of the Company assumes this
Agreement, and (iii) the acquirer or successor of the Company terminates
Optionee’s employment without Cause (as that term is defined in that Employment
Agreement dated effective as of             , between the Company and Optionee),
other than for death or Disability, on or within two years after the date of the
Change of Control, Optionee’s rights to all of the shares of stock covered by
the award issued in connection with the assumption of the Option will vest, and
such award shall be exercisable in full, on the date Optionee’s employment is so
terminated. If this Agreement is not assumed by the acquirer or successor of the
Company in connection with a Change of Control then the Option will vest with
respect to, and may be exercised for up to, all of the Option Shares immediately
prior to the occurrence of the Change of Control.



--------------------------------------------------------------------------------

5. Manner of Exercise.

(a) To the extent that the Option is vested and exercisable in accordance with
Section 4 of this Agreement, the Option may be exercised by Optionee at any
time, or from time to time, in whole or in part, on or prior to the termination
of the Option (as set forth in Section 6 of this Agreement) upon payment of the
Option Price for the Option Shares to be acquired in accordance with the terms
and conditions of this Agreement and the Plan.

(b) If Optionee is entitled to exercise the vested and exercisable portion of
the Option, and wishes to do so, in whole or part, Optionee shall (i) deliver to
the Company a fully completed and executed notice of exercise, in such form as
may be designated by the Company in its sole discretion, specifying the exercise
date and the number of Option Shares to be purchased pursuant to such exercise
and (ii) remit to the Company in a form satisfactory to the Company, in its sole
discretion, the Option Price for the Option Shares to be acquired on exercise of
the Option, plus an amount sufficient to satisfy any withholding tax obligations
of the Company that arise in connection with such exercise (as determined by the
Company) in accordance with the provisions of the Plan.

(c) The Company’s obligation to deliver shares of the Stock to Optionee under
this Agreement is subject to and conditioned upon Optionee satisfying all tax
obligations associated with Optionee’s receipt, holding and exercise of the
Option. Unless otherwise approved by the Committee, all such tax obligations
shall be payable in accordance with the provisions of the Plan. The Company and
its Affiliates and subsidiaries, as applicable, shall be entitled to deduct from
any compensation otherwise due to Optionee the amount necessary to satisfy all
such taxes.

(d) Upon full payment of the Option Price and satisfaction of all applicable tax
obligations, and subject to the applicable terms and conditions of the Plan and
the terms and conditions of this Agreement, the Company shall cause certificates
for the shares purchased hereunder to be delivered to Optionee or cause an
uncertificated book-entry representing such shares to be made.

6. Termination of Option. Unless the Option terminates earlier as provided in
this Section 6 the Option shall terminate and become null and void at the close
of business at the Company’s principal business office on the day before the
date of the tenth anniversary of the Grant Date (the “Option General Expiration
Date”). If Optionee ceases to be an employee of the Company for any reason the
Option shall not continue to vest after such cessation of service as an employee
of the Company.

(a) If Optionee ceases to be an employee of the Company and any Subsidiary
Corporation and other Affiliate due to death or Disability, (i) the portion of
the Option that was exercisable on the date of such cessation of employment
shall remain exercisable for, and shall otherwise terminate and become null and
void at the close of business at the Company’s principal business office on the
day that is, twelve (12) months after the date of such death or Disability, but
in no event after the Option General Expiration Date; and (ii) the portion of
the Option that was not exercisable on the date of such cessation of employment
shall be forfeited and become null and void immediately upon such cessation.



--------------------------------------------------------------------------------

(b) If Optionee ceases to be an employee of the Company or a Subsidiary
Corporation or any other Affiliate for any reason other than death or Disability
(i) the portion of the Option that was exercisable on the date of such cessation
of employment shall remain exercisable for, and shall otherwise terminate and
become null and void at the close of business at the Company’s principal
business office on the day that is three (3) months after the date of such
cessation of employment, but in no event after the Option General Expiration
Date, and (ii) the portion of the Option that was not exercisable on the date of
such cessation of employment shall be forfeited and become null and void
immediately upon such cessation.

(c) Upon the death of Optionee prior to the expiration of the Option, Optionee’s
executors, administrators or any person or persons to whom the Option may be
transferred by will or by the laws of descent and distribution, shall have the
right, at any time prior to the termination of the Option to exercise the Option
with respect to the number of shares that Optionee would have been entitled to
exercise if he were still alive.

7. Tax Withholding. To the extent that the receipt of the Option or this
Agreement, the vesting of the Option or the exercise of the Option results in
income to Optionee for federal, state, local or foreign income, employment or
other tax purposes with respect to which the Company or its subsidiaries or any
Affiliate has a withholding obligation, Optionee shall deliver to the Company at
the time of such receipt, vesting or exercise, as the case may be, such amount
of money as the Company or its subsidiaries or any Affiliate may require to meet
its obligation under applicable tax laws or regulations, and, if Optionee fails
to do so, the Company or its subsidiaries or any Affiliate is authorized to
withhold from the shares covered by the Option (based on the Fair Market Value
of such shares as of the date the amount of tax to be withheld is determined) or
from any cash or stock remuneration then or thereafter payable to Optionee any
tax required to be withheld by reason of such taxable income, sufficient to
satisfy the withholding obligation.

8. Capital Adjustments and Reorganizations. The existence of the Option shall
not affect in any way the right or power of the Company or any company the stock
of which is awarded pursuant to this Agreement to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.

9. Employment Relationship. For purposes of this Agreement, Optionee shall be
considered to be in the employment of the Company and its Affiliates as long as
Optionee has an employment relationship with the Company and its Affiliates. The
Committee shall determine any questions as to whether and when there has been a
cessation of such employment relationship, and the cause of such cessation,
under the Plan and the Committee’s determination shall be final and binding on
all persons.

10. Not an Employment Agreement. This Agreement is not an employment or service
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment or other service relationship between Optionee and the
Company, its subsidiaries



--------------------------------------------------------------------------------

or any of its Affiliates or guarantee the right to remain employed by the
Company, its subsidiaries or any of its Affiliates, for any specified term or
require the Company or any Affiliate to employ Employee for any period of time.

11. No Rights As Stockholder. Optionee shall not have any rights as a
stockholder with respect to any Option Shares until the date of the issuance of
such shares following Optionee’s exercise of the Option pursuant to its terms
and conditions and payment of all amounts for and with respect to the shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date a certificate or certificates are issued for such shares or
an uncertificated book-entry representing such shares is made.

12. Legend. Optionee consents to the placing on the certificate for any Option
Shares of an appropriate legend restricting resale or other transfer of such
shares except in accordance with the Securities Act of 1933 and all applicable
rules thereunder.

13. Notices. Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the Company’s principal business
office addressed to the attention of the Company’s General Counsel and to
Optionee at Optionee’s residential address as it appears on the first page of
this Agreement, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

14. Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and Optionee. Only a written instrument executed and delivered by the
party waiving compliance hereof shall waive any of the terms or conditions of
this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized officer of the Company other than
Optionee. The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same. No waiver by any party of any term or condition, or the breach of any term
or condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.

15. Dispute Resolution. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.

16. Governing Law and Severability. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.



--------------------------------------------------------------------------------

17. Transfer Restrictions. The Option Shares may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. Optionee also agrees (a) that the Company may
refuse to cause the transfer of Option Shares to be registered on the applicable
stock transfer records if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (b) that the Company may give related instructions to the transfer
agent, if any, to stop registration of the transfer of the Option Shares.

18. Successors and Assigns. This Agreement shall, except as herein stated to the
contrary, inure to the benefit of and bind the legal representatives, successors
and assigns of the parties hereto.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

20. Option Transfer Prohibitions. The Option granted to Optionee under this
Agreement shall not be transferable or assignable by Optionee other than by will
or the laws of descent and distribution, and shall be exercisable during
Optionee’s lifetime only by him.